IN THE SUPREME COURT OF THE STATE OF NEVADA


                       ANTHONY THOMAS CHERNETSKY,                               No. 84068
                       Appellant,
                       vs.
                       CHAPLAIN RICHARD SNYDER, WSCC;                              FILED
                       WARDEN PERRY RUSSELL, WSCC;
                       AND A.W. RON SCHRECKENGOST,                                  MAR 2 9 2022
                       WSCC,                                                       ELIZABETH A. BROWN
                                                                                 CLERKF SrREME COURT
                       Respondents.                                             BY
                                                                                     DEPUTYsIL


                                             ORDER DISMISSING APPEAL

                                    This pro se appeal was docketed in this court on January 12,
                       2022. On that same day, this court issued a notice directing appellant to
                       pay the required filing fee or demonstrate compliance with NRAP 24 within
                       fourteen days. On January 21, 2022, appellant filed a motion for leave to
                       proceed in forma pauperis. On January 25, this court entered an order
                       directing appellant to first seek leave to proceed in forma pauperis in the
                       district court.
                                     The documents presently before this court, indicate that the
                       appellant filed a motion to proceed in forma pauperis with the district court.
                       On March 4, 2022, the district court filed an order regarding appellant's
                       motion that noted appellant had not filed an affidavit in support of his
                       request to proceed in forma pauperis and directed appellant to file the
                       affidavit no later than March 15, 2022. To date, appellant has not paid the
                       filing fee or demonstrated compliance with the district court's March 4,
                       2022, order. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                                    It is so ORDERED.


                                                                  CI.,ERK OF THE SUPREME COURT
 SUPREME COURT                                                    ELIZABETH A. B OWN
      OF
    NEVADA
                                                                  BY:
CLERK'S ORDER

  0)   1947   41kEY.
                                                                                         ,20 - 0.9(063
                 cc:   Hon. Jarnes Todd Russell, District Judge
                       Anthony Thomas Chernetsky
                       Attorney General/Carson City
                       Ron Schreckengost
                       Carson City Clerk




 SUPREME COURT
       OF
    NEVADA



CLERK'S ORDER
                                                     2
    1447   4D.